[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
SUPPLEMENTAL MEMORANDUM OF DECISION AS TO PLAINTIFF'S MOTION TO RE-ARGUE AND/OR MODIFY
Subsequent to the court's Memorandum of Decision dated June 21, 1991, the plaintiff filed the motion captioned as above. The parties have submitted to the court a stipulation dated October 3, 1991  addressing certain facts they feel are relevant to the court's re-consideration. This stipulation purports to correct a factual determination made by the court and included in its June 21 decision, viz., that the plaintiff was not included in the coverage the defendant provided his employees under a group policy.
The court's notes indicate this information was obtained from counsel at the hearing on the original motion which led to the June 21 decision.
Nevertheless, the court agreed to re-consider its decision in light of the stipulation. The stipulation also re-states a fact found by the court, viz. that the group policy did not include major medical coverage.
Consequently, when plaintiff's counsel advised the trial court that the defendant was to provide health insurance for the plaintiff "comparable to the current group coverage that exists at Mr. Parker's place of employment," he was not undertaking to provide major medical coverage since that was not a component of the group policy. The corrected statement of fact does not affect the basis for the court's decision.
The motion to modify is denied.
ANTHONY V. DeMAYO, JUDGE CT Page 8303